— Mahoney, P. J.
Petitioner filed a complaint with the State Division of Human Rights charging that she was demoted in her employment because of her race, color and sex. After a hearing, the Division dismissed the complaint. Petitioner instituted this proceeding pursuant to Executive Law § 298 claiming that the decision was not supported by substantial evidence.
The reason given by respondents for demoting petitioner was that her job performance was unsatisfactory. At the hearing, *944petitioner attempted to prove that her job performance was not. unsatisfactory. However, petitioner failed to offer evidence that the demotion was based on her race, color or sex. Petitioner’s contention that her job performance was not unsatisfactory, even if correct, does not, standing alone, constitute an unlawful discriminatory practice (see, Matter of Boice v State Human Rights Appeal Bd., 73 AD2d 711).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.